Exhibit Consent of Independent Registered Public Accounting Firm Hecla Mining Company Coeur d’Alene, Idaho We hereby consent to the incorporation by reference in the Registration Statements on Form S-1 (No. 333-159966 and 333-145919) and Form S-8 (No. 333-96995, 33-60095 and 33-60099) of Hecla Mining Company of our reports dated February 17, 2010, relating to the consolidated financial statements, and the effectiveness of Hecla Mining Company’s internal control over financial reporting, which appears in the Annual Report to Shareholders, which is incorporated by reference in this Annual Report on Form 10-K. /s/ BDO Seidman,
